PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Li, Dunling
Application No. 16/803,484
Filed: 27 Feb 2020
For: INTERNET OF THINGS DATA COMPRESSION SYSTEM AND METHOD

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed April 21, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed November 2, 2021.  The issue fee was timely paid on January 31, 2022.   Accordingly, the application became abandoned on February 1, 2022.   A Notice of Abandonment was mailed on February 4, 2022. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (3).  

With regards to item (3), The instant petition does not contain a proper handwritten or S-signature (an S-signature includes any signature made by electronic or mechanical means, inserted between forward slash marks.  See 37 CFR 1.4(d)).  On renewed petition, petitioner must submit a properly signed petition.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Kendal M. Sheets appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The Office acknowledges the $80.00 surcharge fee submitted with the April 21, 2022 petition.  However, the fee is not necessary with regards to the petition to revive.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).